DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 02/18/2022 for 16735429. Claims 1-5, 7-12, 14-19, and 21-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Examiner acknowledges Applicant’s summary of the 08/05/2021 telephonic interview.
Applicant's arguments with respect to claim 1 have been fully considered but are not persuasive because the arguments do not apply to the newly cited Campbell reference being used in the current rejection.
Claims 8 and 15 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-5, 7, 9-12, 14, 16-19, and 21-24 remain rejected at least based on their dependence from independent claims 1, 8, and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, 15-19, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folting et al. (US 20070061369 A1) in view of Liu et al. (US 5706449 A) and Campbell et al. (US 20170124052 A1).

As to claim 1, Folting discloses a method for accessing and displaying data values across user-customizable data dimensions [para 0003, 0049-0050, create and display data fields], the method comprising:
displaying a set of controls in a first area of a graphical user interface engine, wherein the set of controls comprises a column customization [Figs. 3-4, 6, 9-10, para 0049-0054, 0063-0065, display user interface including task pane zones, where zones include fields (read: controls) used to define column data];
displaying a table of data in a second area of the graphical user interface engine, wherein the table comprises a set of data values displayed across a set of data dimensions [Figs. 2-3, 7-9, para 0048-0050, 0061-0063, display user interface with data table, where table displays data (read: set of data values) corresponding to selected task pane fields (read: set of data dimensions)];
in response to receiving user input that selects the column customization, displaying a bifurcated list of dimension identifiers in the first area of the graphical user interface engine, wherein each of the dimension identifiers corresponds to a different one of the set of data dimensions [Figs. 4-5, para 0054-0055, display task pane zones including fields (read: dimension identifiers) on user input on selected field, where zones are divided into zones affecting row data and zones affecting column data (read: bifurcated)];
in response to receiving user input moving a first dimension identifier to a first partition of the bifurcated list, displaying a first corresponding … data dimension and a first sub-set of data values in a [first] panel of the second area of the graphical user interface engine [Figs. 4, 9, para 0053-0054, 0063, display selected field (read: data dimension) and data related to selected field (read: sub-set of data values) in column area of data table (read: panel) included in user interface when user adds selected field (read: dimension identifier) to column zone (read: first partition) of displayed zones, wherein adding a field may include a drag and drop (read: move) operation]; and
in response to receiving user input moving a second dimension identifier to a second partition of the bifurcated list, displaying a second corresponding … data dimension and a second sub-set of data values in a [second] panel of the second area of the graphical user interface engine [Figs. 4, 10, para 0053, 0064, display selected field (read: data dimension) and data related to selected field (read: sub-set of data values) in row area of data table (read: second panel) included in user interface when user moves selected field to row zone (read: second partition) of displayed zones, wherein adding a field may include a drag and drop (read: move) operation], 
wherein at least a number of the data dimensions are multi-attribute dimensions [Figs. 9-10, para 0053, 055-0056, 0063-0064, 0090, fields may be used in summarized fields including multiple fields], the method further comprising: in response to receiving user input selecting a primary data attribute and a related data attribute [Figs. 8-9, para 0053, 0055-0056, 0063, user input selecting multiple fields for value zone, note fields may be summarized as a single field and are consistent with a primary data attribute and a related data attribute as consistent with Applicant's specification], associating the related data attribute with the primary data attribute in a single multi-attribute dimension of the number of the multi-attribute dimensions [Figs. 9-10, para 0053, 0063-0064, 0090, identify multiple fields within zone to be summarized, note summarized fields may be manipulated as a single field (see sigma values field)]; and
displaying the single multi-attribute dimension in a column of the table of data [Figs. 9-10, para 0055-0056, 0063-0064, update data table to include data related to summary field generated by selecting multiple fields].
However, Folting does not specifically disclose a first corresponding static data dimension, wherein a [first] panel of the second area is a "static" panel; a second corresponding scrollable data dimension; and wherein a [second] panel of the second area is a "scrollable" panel.
Liu discloses displaying a first corresponding static data dimension, a static panel of the second area [Figs. 16-18, cols. 6:30-46, 7:19-41, display column header and cells in frozen region of list control, where frozen columns do not move]; a second corresponding scrollable data dimension; and a scrollable panel of the second area [Figs. 16-18, cols. 6:30-46, 7:19-41, display column header and cells in unfrozen region of list control, where user may scroll through unfrozen columns].
Folting and Liu are analogous art to the claimed invention being from a similar field of endeavor of data table interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions and panels as disclosed by Folting with the static and scrollable dimensions and panels as disclosed by Liu with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Folting as described above to provide improved controls to manipulate lists [cols. 1:7-10, 6:30-46].
However, Folting and Liu do not specifically disclose wherein each row of the column of the table of data displaying the single multi-attribute dimension displays a plurality of data values according to the selected primary data attribute and related data attribute.
Campbell discloses wherein each row of the column of the table of data displaying the single multi-attribute dimension displays a plurality of data values according to the selected primary data attribute and related data attribute [Figs. 2-3, para 0035-0036, 0042, 0046, 0052, spreadsheet column under car header (read: multi-attribute dimension) includes numerous fields (read: primary data attribute and related data attribute) where column cells display multiple values associated with multiple car fields, note user may select fields included in column].
Folting, Liu, and Campbell are analogous art to the claimed invention being from a similar field of endeavor of data management systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the table of data and the multi-attribute dimension as disclosed by Folting and Liu with display of rows of a multi-attribute dimension including a plurality of data values according to the multi-attribute dimension as disclosed by Campbell with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Folting and Liu as described above to more efficiently store and present data [Campbell, para 0020].

As to claim 2, Folting discloses the method of claim 1, further comprising: in response to receiving user input moving the first dimension identifier within the first partition relative to [an] other dimension identifier[] in the first partition, dynamically ordering corresponding data dimensions within the [first] panel according to a sequence of the dimension identifiers in the first partition [Fig. 10, para 0064, change order in which fields are displayed on user input to move field above another field within zone, note user may move fields with any zone including the column zone].
However, Folting does not specifically disclose wherein [an] other dimension identifier[] is "other dimension identifiers" and the [first] panel is the "static" panel.
Liu discloses other dimension identifiers and the static panel [Figs. 16-18, cols. 6:30-46, 7:19-41, display columns within frozen region of list control].
Folting and Liu are analogous art to the claimed invention being from a similar field of endeavor of data table interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension identifier and panel as disclosed by Folting with the plurality of dimension identifiers and static panel as disclosed by Liu with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Folting as described above to provide improved controls to manipulate lists [cols. 1:7-10, 6:30-46].

As to claim 3, Folting discloses the method of claim 1, further comprising: in response to receiving user input moving the second dimension identifier within the second partition relative to [an] other dimension identifier[] in the second partition, dynamically ordering corresponding data dimensions within the [second] panel according to a sequence of the dimension identifiers in the second partition [Fig. 10, para 0064, change order in which fields are displayed on user input to move field above another field within row zone].
However, Folting does not specifically disclose wherein [an] other dimension identifier[] is "other dimension identifiers" and the [second] panel is the "scrollable" panel.
Liu discloses other dimension identifiers and the scrollable panel [Figs. 16-18, cols. 6:30-46, 7:19-41, user scrolls through unfrozen columns in unfrozen region of list control].
Folting and Liu are analogous art to the claimed invention being from a similar field of endeavor of data table interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension identifier and panel as disclosed by Folting with the plurality of dimension identifiers and scrollable panel as disclosed by Liu with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Folting as described above to provide improved controls to manipulate lists [cols. 1:7-10, 6:30-46].

As to claim 4, Folting discloses the method of claim 1, further comprising: in response to receiving user input deselecting a dimension identifier within the bifurcated list, dynamically removing a corresponding data dimension from the table [Fig. 4, para 0055-0056, 0062-0063, 0068, update data table to remove data corresponding to removed field on user input to remove selected, checked field from pane zone].

As to claim 5, Folting discloses the method of claim 1, further comprising:
storing a selection and sequence of the dimension identifiers … [Fig. 10, para 0064, program includes data, where data includes order of displayed fields within zones]; and
displaying the selection and sequence of the dimension identifiers … [Fig. 10, para 0064, update display of column field data within data table].
However, Folting and Liu do not specifically disclose storing a selection and sequence of the dimension identifiers in a user profile; and displaying the selection and sequence of the dimension identifiers according to the user profile when a subsequent user session is initiated.
Campbell discloses:
storing a selection … of the dimension identifiers in a user profile [para 0050, save selected fields in user file]; and
displaying the selection … of the dimension identifiers according to the user profile when a subsequent user session is initiated [para 0050, view saved file with selected fields for offline viewing].
Folting, Liu, and Campbell are analogous art to the claimed invention being from a similar field of endeavor of data table interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify storing the selection and sequence of the dimension identifiers as disclosed by Folting and Liu with storing and displaying previously saved information as disclosed by Campbell with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Folting and Liu as described above to facilitate offline viewing of previously stored information [Campbell, para 0050].

As to claim 8, Folting, Liu, and Campbell, combined at least for the reasons above, Folting discloses a computer system for accessing and displaying data values across user-customizable data dimensions [Fig. 1, para 0041, 0047-0050, computer system implements program to create and modify data], the computer system comprising: a hardware processor [Fig. 1, para 0040, processor]; a display device [Fig. 1, para 0044, LCD display]; and a graphical user interface engine implemented by the hardware processor, wherein the graphical user interface engine is configured to control the display device [Fig. 1, para 0040-0041, 0047-0049, processing unit (read: graphical user interface engine, where the engine is interpreted to include circuits performing operations) includes program executed by computing system, note Figure 1 includes CPU 102 which includes circuitry]: to perform limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 9-12 and 23, Folting, Liu, and Campbell, combined at least for the reasons above, disclose the computer system of claim 8 comprising limitation substantially similar to those recited in claims 2-5 and 22, respectively, and are rejected under similar rationale.

As to claim 15, Folting, Liu, and Campbell, combined at least for the reasons above, Folting discloses a computer program product [Fig. 1, para 0041-0042, 0047-0048, memory] comprising: a non-transitory computer readable storage media [Fig. 1, para 0041-0042, nonvolatile memory storage]; and program code, stored on the computer readable storage media, for accessing and displaying data values across user-customizable data dimensions [Fig. 1, para 0041-0042, 0047-0048, memory stores program including spreadsheet software to create and display data], the program code comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 16-19 and 24, Folting, Liu, and Campbell, combined at least for the reasons above, disclose the computer program product of claim 15 comprising limitation substantially similar to those recited in claims 2-5 and 22, respectively, and are rejected under similar rationale.

As to claim 22, Folting discloses the method of claim 2, further comprising: in response to receiving user input moving the second dimension identifier within the second partition relative to [an] other dimension identifier[] in the second partition, dynamically ordering corresponding data dimensions within the [second] panel according to a sequence of the dimension identifiers in the second partition [Fig. 10, para 0064, change order in which fields are displayed on user input to move field above another field within zone, note user may move fields with any zone including the column zone].
However, Folting does not specifically disclose wherein [an] other dimension identifier[] is "other dimension identifiers" and the [second] panel is the "scrollable" panel.
Liu discloses other dimension identifiers and the scrollable panel [Figs. 16-18, cols. 6:30-46, 7:19-41, user moves selected column within unfrozen columns as displayed within unfrozen region of list control].
Folting and Liu are analogous art to the claimed invention being from a similar field of endeavor of data table interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension identifier and panel as disclosed by Folting with the plurality of dimension identifiers and scrollable panel as disclosed by Liu with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Folting as described above to provide improved controls to manipulate lists [cols. 1:7-10, 6:30-46].

Claims 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folting, Liu, and Campbell as applied to claims 1, 8, and 15 above, and further in view of Woodings et al. (US 20040267595 A1).

As to claim 7, Folting discloses the method of claim 1, further comprising:
displaying an … identifier dimension that is displayed in the [first] panel of the second area of the graphical user interface engine [Figs. 4, 9, para 0053-0054, 0063, display data related to selected field in column area of data table (read: first panel) included in user interface]; and
displaying a … status identifier in association with the … identifier dimension [Figs. 4, 9, para 0052-0054, 0063, display text identifying selected field in column area].
However, Folting does not specifically disclose wherein the [first] panel is the "static" panel.
Liu discloses wherein the static panel [Figs. 16-18, cols. 6:30-46, 7:19-41, frozen region of list control].
Folting and Liu are analogous art to the claimed invention being from a similar field of endeavor of data table interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel as disclosed by Folting with the static panel as disclosed by Liu with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Folting as described above to provide improved controls to manipulate lists [cols. 1:7-10, 6:30-46].
However, Folting, Liu, and Campbell do not specifically disclose an employee identifier dimension; a color-coded status identifier in association with the employee identifier dimension, wherein the color-coded status identifier denotes a current employment status associated with a corresponding data element.
Woodings discloses an employee identifier dimension; a color-coded status identifier in association with the employee identifier dimension, wherein the color-coded status identifier denotes a current employment status associated with a corresponding data element [Fig. 30A, para 0412-0413, 0415, interface includes worker name (read: employee identifier dimension) and color (read: status identifier), where color of each worker name indicates a worker's current schedule (read: employment status)].
Folting, Liu, Campbell, and Woodings are analogous art to the claimed invention being from a similar field of endeavor of data management systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the identifier dimension as disclosed by Folting, Liu, and Campbell with the employee identifier dimension and the color-coded status identifier as disclosed by Woodings with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Folting, Liu, and Campbell as described above to increase ease, reliability, and efficiency of managing a workforce and drastically cut support and overhead costs [Woodings, para 0110, 0142].

As to claim 14, Folting, Liu, Campbell, and Woodings, combined at least for the reasons above, teaches the computer system of claim 8 comprising limitations substantially similar to those recited in claim 7 and is rejected under similar rationale.

As to claim 21, Folting, Liu, Campbell, and Woodings, combined at least for the reasons above, teaches the computer program product of claim 15 comprising limitations substantially similar to those recited in claim 7 and is rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached on M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145